Citation Nr: 1437187	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, and died in March 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability and/or the cause of the Veteran's death as a result of medical treatment by the Department of Veterans Affairs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant contends that she is entitled to VA dependency and indemnity compensation (DIC) benefits as the surviving spouse of the deceased Veteran.  She specifically contends that she and the Veteran entered into a common-law marriage prior to their legal marriage on March [redacted], 2008, and prior to his death on March [redacted], 2008.  

For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year, or for any period of time if a child was born of the marriage. 38 C.F.R. § 3.54 (2013).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The appellant contends that she has lived with the Veteran continuously since 1989, first in North Carolina, then South Dakota, and finally in Alabama for 10 years before his death.  The State of Alabama recognizes common-law marriages as valid.  In Alabama, the elements of common-law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that under Alabama law, adjudicators will 'closely scrutinize claims of common law marriage and require clear and convincing proof thereof."  Gray v. Bush, 835 So.2d 192 (Ala. Civ. App. 2001).

Both the Veteran and the appellant had previous marriages.  See July 2009 appellant statement.  Of record is the August 1983 divorce decree for the Veteran and L.L.M., his wife prior to the appellant.  Although the appellant has indicated that her previous marriage ended in divorce in Wyoming, no divorce decree has been submitted.  On remand, the AOJ should ask the appellant to submit documentation of her divorce from her first husband, as evidence of her capacity to enter into a common-law marriage with the Veteran.

Further, the appellant testified during her videoconference hearing testimony that she and the Veteran purchased a piece of property together in Alabama.  On remand, the AOJ should ask the appellant to submit documentation of the purchase, showing that the land was purchased under both of their names.

Finally, in February 2013 the appellant submitted documents as evidence of the public recognition of the existence of their common-law marriage, and their mutual assumption openly of marital duties and obligations.  These documents include a car loan in both of their names showing payments starting in August 2007, a January 1994 bill in the Veteran's name paid by the appellant while they lived in South Dakota, an August 1995 vehicle registration in South Dakota in both of their names at one address, a joint checking account in South Dakota, a joint checking account in Alabama, and envelopes for cards mailed to the Veteran and appellant, listing the same last name, to an Alabama address.  The appellant had also previously submitted a June 2000 Alabama title for a vehicle which listed the names of both the Veteran and the appellant, as well as a mutual address.  On remand, the AOJ should ask the appellant to submit any further documentation she may have to support the public recognition of her marriage to the Veteran, and their mutual assumption of marital duties, particularly while they lived in Alabama.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the appellant to submit any documentation of her divorce from her first husband in Wyoming.  If no documentation is available, the appellant should be instructed to submit a written statement attesting to such.

2. The AOJ should ask the appellant to submit any further evidence she may have to support the public recognition of her common-law marriage to the Veteran, and their mutual assumption of marital duties, particularly while they lived in Alabama.  This is to include documentation of the land purchased in Alabama in both the Veteran and the appellant's names.

3. The AOJ should undertake any further development it deems necessary.

4. After the above development has been completed, contact the appropriate VA Regional Counsel to request that the office provide a written opinion addressing whether the appellant and the Veteran entered into common-law marriage prior to their legal marriage in March 2008.  Regional Counsel should conduct any necessary development and review the claims file in associating with producing the requested opinion.

5. Finally, readjudicate the appellant's claim on appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



